NO.
12-06-00029-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
APRIL LYNN STROM,        §          APPEAL
FROM THE 173RD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
CARTER ROBERT STROM,
APPELLEE   §          HENDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
            Appellant,
April Lynn Strom, perfected an appeal from a default judgment entered by the
173rd District Court of Henderson County, Texas in cause number 2004A-557.  After the record was filed, Appellant and
Appellee, Carter Robert Strom, filed an agreed motion to reverse and remand. In
the motion, the parties state that, after reviewing the issues and obtaining
advice of counsel, they agree that there appears to be error on the face of the
record in that the trial court should not have changed Appellant’s name without
her request or consent.  See Tex. Fam. Code Ann. § 6.706(a) (Vernon
1998).  The parties further state that
they have entered into a settlement agreement which resolves all matters in
dispute.  Appellant and Appellee request
that this Court reverse the judgment of the trial court entered on August 4,
2005 and remand for the entry of an agreed judgment.
            The Court,
having examined and fully considered the documents on file and the agreed
motion, is of the opinion that the motion should be granted.  Accordingly, the motion is granted, the
judgment of the trial court is reversed, and the cause is remanded
to the trial court for entry of an agreed judgment in accordance with the terms
of the parties’ settlement agreement.
                                                                                                     JAMES T. WORTHEN    
                                                                                                                 Chief Justice
Opinion delivered May 10, 2006.
Panel consisted of Worthen, C.J.,
Griffith, J., and DeVasto, J.
 
(PUBLISH)